                                                                             r=J : s 2020
                                                                      Clo·rJ_ ;_·, ,·::. --·:,>,~:ict Court
                                                                         01Si..rl;:, >:./· ;_·;o,1ta11a
                                                                                    <



                                                                                    Hui1:ma




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED STATES OF AMERICA                                CR-15-14-H-CCL

                                 Plaintiff,

    vs.                                                       Order

JAMES ANTHONY ANDREW
WESTERMAN,

                              Defendant.

      On January 17, 2020, this Court referred a Petition for Revocation for

hearing, findings of fact, and recommendation to Magistrate Judge Johnston.

(Doc. No. 70). The revocation hearing was held on January 28, 2020. Pending

now before the Court are the Findings and Recommendations filed by Magistrate

Judge Johnston on January 28, 2020. (Doc. No. 76). Neither party has submitted

an objection to the Findings and Recommendations.

I. Findings and Recommendations

      Defendant Westerman admitted that he had violated the conditions of his

supervised release by failing to report to his probation officer as directed. Based


                                              1
on that admission, Judge Johnston found that Defendant Westerman had violated

the condition of supervised release as alleged in the petition. (Doc. No. 76 at 2).

      Judge Johnston recommends that this Court revoke Defendant's supervised

release and sentence Defendant to a term of incarceration of eleven months,

followed by a term of supervised release of 49 months. Judge Johnston also

recommends that, if possible, Defendant serve his custodial sentence at the Bureau

of Prisons facility located at SeaTac, Washington.

II. Discussion

      This Court "may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )( 1). The

Court "must review the magistrate judge's findings and recommendations de novo

if objection is made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9 th Cir. 2003)(emphasis in original). The Court therefore reviews the

magistrate judge's findings and recommendations for clear error when, as in this

case, neither party objects to the findings and recommendations.

      Defendant, who was represented by counsel, admitted to having committed

the violation of supervised release charged in the petition. The Court therefore

finds by a preponderance of the evidence that Defendant committed the violation

of his conditions of supervised release, as charged in the petition. The Court also

                                          2
agrees with Judge Johnston that Defendant's violations are serious and warrant

revocation of Defendant's supervised release. See 18 U.S.C. § 3583(e)(3).

       Judge Johnston notified Defendant that his violation grade is C, his criminal

history category is III, his Chapter 7 Policy Guideline Range is 5-11 months, and

that he could be incarcerated for up to 24 months. He was also notified that he

could be required to serve a term of supervised release of up to 60 months, less

any custody imposed. (Doc. No. 76 at 3). Neither counsel objected to these

findings, and this Court agrees that the guideline range and supervised release

findings made by the Magistrate Judge are correct.

       Defendant committed a serious violation of this Court's trust by failing to

report as directed by his supervising probation officer after his release from

custody on February 3, 2017. The United States Probation Office submitted the

petition in this case on February 8, 2017, and the Court ordered that an arrest

warrant be issued on Feb. 9, 2017. Defendant was not taken into custody for

almost two years.

III.   Conclusion

       Having considered the recommended sentence, the section 3553(a) statutory

sentencing factors as made applicable by 18 U.S.C. § 3583(e), and the record in

this case, the Court finds that the appropriate sentence should be as recommended

                                          3
by Judge Johnston. The Court adopts Judge Johnston's Findings and

Recommendations in full and shall enter Judgment accordingly.

      The Clerk shall send a copy of this order to Judge Johnston and the United

States Probation Office.         , /
                               -'bf//
      Done and dated this   J4L day of February, 2020.




                                        4
